NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 23, 2014*
                                Decided January 23, 2014

                                         Before

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 13-2401

JASON L. EDMONSON,                           Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Eastern District of Wisconsin.

      v.                                     No. 12-C-889

CHARLES DESMOND and POLLY                    William C. Griesbach,
OLSON,                                       Chief Judge.
    Defendants-Appellees.

                                       ORDER

       Jason Edmonson sued two police officers from the City of Appelton, Wisconsin,
Charles Desmond and Polly Olson, alleging that, in response to his live-in girlfriend’s
allegations of sexual assault, they arrested him without probable cause, unlawfully



      *
        After examining the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. Thus, the appeal is submitted on the
briefs and the record. See FED. R. APP. P. 34(a)(2).
No. 13-2401                                                                          Page 2

conducted a search, and interrogated him without Miranda warnings. The district court
denied Edmonson’s requests to recruit counsel and for leave to amend his complaint. It
then granted the defendants’ motion for summary judgment. Because the district court
did not abuse its discretion in denying counsel and leave to amend, and Edmonson
identifies no substantive error on the merits, we affirm.

       The procedural history is straightforward. After the officers timely answered
Edmonson’s complaint, the district court set March 7, 2013, as the discovery cut-off, and
April 8, 2013, as the deadline for dispositive motions. See FED. R. CIV. P. 16(b). About six
weeks before the discovery closed, Edmonson moved for recruitment of counsel under
28 U.S.C. § 1915(e)(1). He asserted without elaboration that his case was legally complex
and would turn on issues of credibility. He added that he was incarcerated and not a
lawyer. The district court denied the motion, reasoning that “at this stage” the quality of
Edmonson’s filings demonstrated his competency to represent himself, the legal issues
were not complex, and that non-lawyer inmates can conduct discovery.

       After discovery closed the parties filed cross-motions for summary judgment.
During the next two months, and more than four months after the officers had
answered the complaint, Edmonson twice moved to amend his complaint. Challenging
the legality of the same incident, he sought to add claims against more defendants and
include allegations of a conspiracy and a municipal policy of allowing unlawful arrests
and interrogations. The district court denied both motions, reasoning that Edmonson’s
proposed amended complaint would not survive a motion to dismiss because it
contained only conclusory statements and Edmonson had not shown good cause to file
an amended complaint after the deadline set under Rule 16(b)(4).

       The evidence presented on the motions for summary judgment, construed in
Edmonson’s favor, is as follows. Edmonson’s live-in girlfriend, Lori Fleming, told
Desmond and Olson that Edmonson broke into her locked bedroom, refused to leave,
beat her, and raped her. Olson observed that her injuries were consistent with her story,
and Desmond arranged to have Edmonson arrested for battery, false imprisonment,
disorderly conduct, and sexual assault. After Desmond read Edmonson his Miranda
warnings, Edmonson initially sought to remain silent, but after Desmond spoke with
him further, he waived his rights and gave a videotaped statement. Meanwhile, with
Fleming’s consent, the police searched their joint home. A jury convicted Edmonson of
battery and false-imprisonment and acquitted him of sexual assault and disorderly
conduct. After an appeal and remand of the false-imprisonment conviction, Edmonson
pleaded no contest to that charge.
No. 13-2401                                                                               Page 3

       The district court granted the defendant’s motion for summary judgment. The
court reasoned that Fleming’s complaint of a sexual attack and Olson’s observations of
her physical injuries constituted probable cause to arrest Edmonson. It also explained
that Fleming had consented to the search of their home and Edmonson’s post-Miranda
statements had not been used to convict him.

      On appeal Edmonson first challenges the district court’s decision to deny his
motion to recruit counsel. Relying on Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir.
1986), Edmonson insists that he was incompetent to litigate his claims because, he says, this
case turns on credibility and the legal issues were too complex for him to grasp. As the
district court correctly noted, however, the issue is not the truthfulness of the victim’s story,
see Gramenos v. Jewel Cos., Inc., 797 F.2d 432, 439 (7th Cir. 1986), but whether “the officer
reasonably believes that the victim is telling the truth.” McBride v. Grice, 576 F.3d 703, 707
(7th Cir. 2009); see also Woods v. City of Chicago, 234 F.3d 979, 997 (7th Cir. 2000). Edmonson
does not explain upon whose credibility the objective reasonableness of Desmond’s belief in
Fleming’s story depends. But even if he had, Edmonson demonstrated adequate
competence to litigate the issue at summary judgment because his complaint, motions, and
discovery requests were not only coherent, but they cited relevant law and made
appropriate arguments. See Pruitt v. Mote, 503 F.3d 647, 655, 60 (7th Cir. 2007) (en banc).
True, Edmonson ultimately lost his case, but even a competent litigant can lose. See id. Thus,
in balancing the nature of the case against Edmonson’s skills, the district court properly
exercised its discretion in denying his motion.

        Edmonson next insists that the district court abused its discretion in denying
motions to amend his complaint. He contends that the court improperly analyzed his
motions under the “good cause” standard of Rule 16(b)(4) instead of Rule 15(a).
Applying Rule 15(a), he argues, the court should have granted his motions because he
had not yet amended his complaint, the defendants had not moved to dismiss the
complaint, and the court had never found that his original complaint was deficient.
Edmonson misunderstands that rule. Under Rule 15(a)(1) Edmonson could have
amended his complaint once as a matter of course within 21 days of serving it or 21
days after the officers served their answer. But more than 3 months had passed since
the officers answered; thus the time for amendments as a matter of course had passed.
Moreover, the deadline for discovery and dispositive motions had also passed.
Therefore, the district court correctly determined that Edmonson first had to show good
cause to modify the scheduling order before the general standard of Rule 15(a)(2) could
apply. See FED. R. CIV. P. 16(b)(4); Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir.
2011); Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005).
Edmonson has not offered any reason, let alone a good one, why he waited more than a
No. 13-2401                                                                          Page 4

month after the close of discovery to file his motions to amend. See Alioto, 651 F.3d at
720; Trustmark, 424 F.3d at 553. Therefore the district court did not abuse its discretion
in denying his motions.

        Finally, Edmonson challenges the district court’s decision to grant the
defendant’s motion for summary judgment, insisting that the court failed to consider
the facts in the light most favorable to him. But Edmonson has not identified any fact
that the court supposedly misconstrued or any material issue that is genuinely
disputed. He merely cites the general rules about summary judgment without applying
them to the particulars of his case. An appellant must support his contentions with
reasons, authority, and citations to the record. FED. R. APP. P. 28(a)(8)(A). We will not
scour the record to make his argument for him. See Corley v. Rosewood Care Ctr., Inc. of
Peoria, 388 F.3d 990, 1001 (7th Cir. 2004). We therefore have no reason to disturb the
grant of summary judgment.

       We have considered Edmonson’s remaining arguments, and none merits further
discussion. Therefore, we AFFIRM the judgment of the district court.